      Case 2:18-cv-07599-SSV-DMD Document 22 Filed 02/11/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

ALEXIS WARREN AND JAMES KELLY *                     CIVIL ACTION NO.: 18-7599
                                 *
VERSUS                           *                  DISTRICT JUDGE SARAH S. VANCE
                                 *
ROSSTRANS AND SERVICES, LLC      *                  MAGISTRATE JUDGE
d/b/a ILC LOGISTICS, GARY BRAIN, *                  DANA DOUGLAS
AND BERKSHIRE HATHAWAY           *
HOMESTATE INSURANCE COMPANY *                       JURY TRIAL DEMANDED

                                  -CONSOLIDATED WITH-

PAULA WASHINGTON, BYRON          * CIVIL ACTION NO.: 18-7616
CHARLES and KEVISHA              *
WASHINGTON                       *
                                 * DISTRICT JUDGE SARAH S. VANCE
VERSUS                           *
                                 * MAGISTRATE JUDGE
ROSSTRANS AND SERVICES, LLC      * DANA DOUGLAS
d/b/a ILC LOGISTICS, GARY BRAIN, *
AND BERKSHIRE HATHAWAY           *
HOMESTATE INSURANCE COMPANY *
                                 *
                                 * This Document applies to 18-7616 only.
                                 *
****************************************************

                  MOTION TO DISMISS PURSUANT TO RULE 12(b)(5)

       NOW INTO COURT, comes Defendant, Berkshire Hathaway Homestate Insurance

Company, through undersigned counsel, appearing specially and solely for the purpose of

responding to the Complaint (Case No. 18-7616, Doc. 1) filed by Paula Washington, Byron

Charles, and Kevisha Washington by filing this motion to dismiss under Rule 12(b)(5) for

insufficiency of service of process, without waiving any requirements of service found in the

Federal Rules of Civil Procedure, and with full reservation of rights thereof. As outlined in the

attached memorandum in support, Plaintiffs, Paula Washington, Byron Charles, and Kevisha


                                               1
      Case 2:18-cv-07599-SSV-DMD Document 22 Filed 02/11/19 Page 2 of 3



Washington, have failed to properly serve their complaint on Berkshire Hathaway Homestate

Insurance Company.

       WHEREFORE, Defendant, Berkshire Hathaway Homestate Insurance Company prays

that an Order be issued finding that the service of process on Berkshire Hathaway Homestate

Insurance Company was insufficient and dismissing the claims against Berkshire Hathaway

Homestate Insurance Company without prejudice.

                                          Respectfully submitted,

                                          FAIRCLOTH MELTON SOBEL & BASH, LLC

                                          By: s/ Franklin “Drew” Hoffmann
                                                 Lottie L. Bash (La. #26186)
                                                 lbash@fairclothlaw.com
                                                 Laura Beth Matthews (La. #33862)
                                                 lmatthews@fairclothlaw.com
                                                 105 Yorktown Drive
                                                 Alexandria, Louisiana 71303
                                                 Phone: (318) 619-7755
                                                 Fax: (318) 619-7744

                                                 Franklin “Drew” Hoffmann (La. #35824)
                                                 dhoffmann@fairclothlaw.com
                                                 Madaline King (La. #38301)
                                                 mking@fairclothlaw.com
                                                 9026 Jefferson Highway
                                                 Building 2, Suite 200
                                                 Baton Rouge, Louisiana 70809
                                                 Phone: (225) 343-9535
                                                 Fax: (225) 343-9538

                                          ATTORNEYS FOR DEFENDANT,
                                          BERKSHIRE HATHAWAY HOMESTATE
                                          INSURANCE COMPANY




                                             2
      Case 2:18-cv-07599-SSV-DMD Document 22 Filed 02/11/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 11, 2019, a copy of the foregoing Motion to

Dismiss Pursuant to Rule 12(b)(5) was filed electronically with the Clerk of Court using the

CM/ECF system, which will deliver notice of this filing to all counsel of record. Further, on

February 11, 2019, a copy of the foregoing Motion to Dismiss Pursuant to Rule 12(b)(5) was also

served via Federal Express, next day delivery, to the pro se plaintiffs to their last known address:

                                       Paula Washington
                                  3000 Gentilly Blvd., Apt. 344
                                    New Orleans, La 70122

                                        Byron Charles
                                  3000 Gentilly Blvd., Apt. 344
                                    New Orleans, La 70122

                                       Kevisha Washington
                                     3808 Division St., Apt. A
                                       Metairie, LA 70002


                                  s/ Franklin “Drew” Hoffmann
                                         OF COUNSEL




                                                 3
